Citation Nr: 1024743	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
otomastoiditis of the left ear. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION
 
The Veteran had active service from July 1954 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  By that rating action, the RO granted service 
connection for left ear otomastoiditis; an initial noncompensable 
evaluation was assigned effective November 8, 2002--the date VA 
received the Veteran's initial claim for compensation for this 
disability.  The Veteran appealed the RO's July 2006 
determination to the Board.  Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the 
Montgomery, Alabama RO.  

In October 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the Montgomery, Alabama RO.  A copy 
of the hearing transcript has been associated with the claims 
files. 

In December 2009, the Board remanded the instant initial 
evaluation claim to the RO for additional development, such as 
scheduling the Veteran for a VA examination.  This examination 
was performed in February 2010.  A copy of the examination report 
has been associated with the claims files.  The case has returned 
to the Board for appellate consideration. 

The issue of entitlement to an increased rating for 
bilateral hearing loss, currently evaluated as 20 percent 
disabling has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  






FINDING OF FACT

During the entire appeal period, the probative and competent 
evidence of record does not show the service-connected left ear 
otomastoiditis to be manifested by suppuration or aural polyps; 
there are also no signs of nonsuppurative otitis media with 
effusion.


CONCLUSION OF LAW

The schedular criteria have not been met for an initial 
compensable evaluation for left ear otomastoiditis.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.87, 
Diagnostic Codes 6200-6201, 6211 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

The Veteran was provided with a notice letter in July 2005, 
addressing his initial service connection claim.  As this case 
concerns an initial evaluation and comes before the Board on 
appeal from the decision which also granted service connection, 
there can be no prejudice to the Veteran in failing to give 
adequate 5103(a) notice for the service connection claim.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" issues 
following a service connection grant, such as initial rating and 
effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  VA has made sufficient 
efforts to obtain records corresponding to all treatment 
described by the Veteran.  Additionally, the Veteran was afforded 
VA examinations in February 2003 and February 2010 that were 
fully adequate for the purposes of ascertaining the symptoms and 
severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Finally, the Board notes that the development requested in the 
December 2009 remand, namely obtaining VA treatment records and 
affording the Veteran a VA examination, has been fully 
accomplished.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II. Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  In every instance where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

III. Analysis

The Veteran contends that symptoms associated with his service-
connected left ear otomastoiditis, such as reoccurring ear 
infections, are more commensurate with an initial compensable 
rating, as opposed to those reflected by the currently assigned 
noncompensable rating.  The Board finds, for reasons that will be 
explained below, that the preponderance of the evidence is 
against an initial compensable rating for this disability at 
anytime during the appeal period.  Id. 

By a July 2006 rating action, the RO awarded service connection 
for left ear otomastoiditis.  An initial noncompensable 
evaluation was assigned, effective  November 8, 2002, the date VA 
received the Veteran's initial claim for compensation for this 
disability.  The RO based their decision, in part, on service 
treatment records, reflecting that the Veteran had received 
treatment for otitis externa/fungus and otitis media in February 
1955.  A May 1957 service discharge examination report reflects 
that the Veteran had complained of ear trouble with running ears.  

The RO also based their July 2006 decision on private and VA 
treatment and examination reports, dated from 1977 to 2005, 
containing diagnoses of persistent otitis media, (September 
1977), chronic mastoiditis of the left ear (October 2002) and 
left chronic otomastoiditis (April 2003 and October 2004).  In 
addition, the RO also referred to private treatment reports, 
dated in late October and early November 2004, and April 2005, 
prepared by Russellville Hospital.  These reports reflect that 
when evaluated in late October 2004, the Veteran's external 
auditory canals were of a normal appearance with no soft tissue 
masses present--findings that were consistent with acute and 
chronic mastoiditis on the left side.  In November 2004, the 
Veteran underwent a left tympanoplasty with complete 
mastoidectomy and preservation of the posterior wall due to left 
chronic otomastoiditis.  A physical examination of the left ear 
was devoid of any purulent secretions in the tympanic cavity.  
There was no evidence of formation of cholesteatoma or acute 
inflammatory process.  In April 2005, the Veteran underwent a 
left tympanoplasty revisions with ossicular chair reconstruction 
due to left chronic otitis media.  

The RO has assigned an initial noncompensable disability rating 
to the Veteran's service-connected left ear otomastoiditis.  The 
diagnostic code which the RO has applied, by analogy, is 38 
C.F.R. § 4.87, Diagnostic Code 6200, the diagnostic code that 
addresses chronic suppurative otitis media.  

Under Diagnostic Code 6200, are the provisions for evaluating 
chronic suppurative otitis media, mastoiditis, or cholesteatoma 
(or any combination).  A single 10 percent evaluation is assigned 
during suppuration, or with aural polyps.  A note to that 
diagnostic code states requires the evaluation of hearing 
impairment, and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, to be separately 
evaluated.  Id.

At the outset, the Board observes that the Veteran has been 
awarded service connection for bilateral hearing loss, and a 20 
percent evaluation has been assigned under Diagnostic Code 6100.  
Consequently, a separate disability evaluation for otitis media 
based on hearing loss cannot be assigned, as such has already 
provided the basis for an award of VA compensation for hearing 
loss.  See 38 C.F.R. § 4.14 (2009) (providing that under VA's 
"anti-pyramiding rule," the evaluation of the same manifestation 
under different diagnoses is to be avoided).  See also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993). 
Thus, the present case is limited in scope to the evaluation of 
the left ear otomastoiditis itself.

The implementation of another diagnostic code is permitted if 
warranted under the circumstances of a particular case.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an 
alternative diagnostic code than that applied by the RO may be 
appropriate under the circumstances, and where a claim is 
evaluated under this criteria, the VA adjudicator should explain 
the basis for this determination).  See also Butts v. Brown, 5 
Vet. App. 532, 538 (1993).

Also potentially applicable is Diagnostic Code 6201, the 
diagnostic code used to evaluate chronic nonsuppurative otitis 
media with effusion (serous otitis media), which is to be rated 
on the basis of hearing impairment.  38 C.F.R. § 4.87, Diagnostic 
Code 6201.  Moreover, Under Diagnostic Code 6211, a maximum 
noncompensable rating will be assigned where there is evidence of 
a perforated tympanic membrane.  

Based on the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6200, which the RO has directly applied, the Veteran does not 
have chronic suppurative otitis media.  A February 2010 VA 
examination report reflects that there was no evidence of 
drainage, discharge or aural polyps affecting the left ear.  The 
tympanic membrane perforation present was not immobile.  There is 
no other medical evidence of record, including a February 2003 VA 
examination report and voluminous private and VA treatment 
records, to suggest there have been episodes of suppuration of 
the left ear.  Nor is there any sign of aural polyps affecting 
the left ear.  Thus, absent signs of either suppuration or aural 
polyps, a 10 percent rating pursuant to Diagnostic Code 6200 may 
not be assigned.  

Turning to other potentially diagnostic codes, Diagnostic Code 
6201 provides for the evaluation of nonsuppurative otitis media 
on the specific basis of hearing impairment.  38 C.F.R. § 4.87, 
Diagnostic Code 6201.  As noted previously, service connection 
for bilateral hearing loss has been awarded and a 20 percent 
evaluation has been assigned.  Consequently, a separate 
disability evaluation for otitis media based on hearing loss 
cannot be assigned, as such has already provided the basis for an 
award of VA compensation for hearing loss.  

The remaining applicable Diagnostic Code consists of Diagnostic 
Code 6211, for perforation of the tympanic membrane, and by which 
a compensable rating may not be granted.  

For all the foregoing reasons, the Board finds that there is no 
basis for a compensable or staged rating of the service-connected 
left ear otomastoiditis, pursuant to Fenderson.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against an assignment of an initial compensable 
rating, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

IV. Other rating considerations

In this case, the Veteran has not alleged, nor does the evidence 
suggest, that he is rendered unemployable in substantial part due 
to the service-connected disability described above.  
Accordingly, this evidence does not raise a claim for a total 
disability rating due to individual unemployability resulting 
from service-connected disability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated any periods of hospitalization during the pendency 
of this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).



ORDER

An initial compensable evaluation for left ear otomastoiditis is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


